Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment, filed 05/14/2022, has been entered. Claims 1-4, 6-12, 14-18, and 20-21 remain pending. Applicant’s amendment overcome the 35 U.S.C. 103 rejection of Claims 1-4, 6-12, 14-18, and 20-21.

Response to Arguments
Applicant’s arguments, see Pages 11-16, filed 05/14/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-4, 6-12, 14-18, and 20-21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-4, 6-12, 14-18, and 20-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-12, 14-18, and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Tolentino (US9621421). Tolentino teaches a computer implement method for prognostic network management including the monitoring of a health indicator of a device on a network, using the health indicator to estimate a remaining useful life of the component, detecting the remaining useful life has reached a threshold, and reconfiguring the network in response so that failure of the component does not cause the network to be unavailable. Tolentino teaches “a computer program product for providing health status of components in a system, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising: receiving a system error message, processing the system error to determine a system error weight indicating a likelihood a system error will result in inoperability of at least one component deployed in the system; wherein the at least one component comprises at least one of computer hardware and a software component executed in the system; determining at least one manufacturing defect weight for the at least one component whose operation results in the system error, wherein the at least one manufacturing defect weight is updated from a manufacturer of the at least one component, and wherein the at least one manufacturing defect weight indicates a likelihood at least one manufacturing defect will result in inoperability of the at least one component; processing the system error weight and the determined at least one manufacturing defect weight for the at least one component to determine a quality assessment value for the at least one component, wherein the quality assessment value indicates a likelihood of failure or continued degradation in performance of the at least one component; determining whether a comparison of the quality assessment value and a threshold value indicates a negative assessment of the at least one component; andPage 2 of 17Amdt. dated May 14, 2022Serial No. 16/158,253 transmitting a message directed to an administrator of the system indicating the negative assessment of the component in response to determining that the quality assessment value and the threshold value indicate the negative assessment”. Secondary prior art Poh (US20180173212) teaches “processing a system error message to determine a system error weight indicating a likelihood a system error; wherein the manufacturing defect weight is updated from a manufacturer of the at least one component.” Tertiary prior art Shapiro (US2020027273) teaches “wherein the system error weight indicates one of a plurality of values, wherein a higher system error weight indicates a higher likelihood the system error will result in loss of operability and a lower system error weight indicates a lower likelihood the system error will result in loss of operability.” The combination of Tolentino, Poh, and Shapiro is silent with regards to the limitation “receiving a system error message including a system error code for a system error and a number of instances of the system error; processing the system error code and the number of instances of the system error to determine a system error weight indicating a likelihood a system error will result in inoperability of at least one component deployed in the system” and there is no evidence which suggests that one of ordinary skill in the art would modify Tolentino, Poh, and Shapiro to use the system error message including a system error code and the number of instances of the system error. This is an improvement to the quality assessment of components that generate the errors. This would allow for an improvement to the negative assessments based on the system errors and number of occurrences so that a determination of whether components should be replaced can be made. Independent Claims 10 and 16 state the same limitations as detailed above and thus are in for a condition for allowance.  Claims 1-4, 6-12, 14-18, and 20-21 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863